UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
UNITED STATES OF AMERICA ex rel.        :
MICHAEL J. DAUGHERTY,                   :
                                        :       14cv4548(DLC)
                    Plaintiff,          :
                                        :     OPINION AND ORDER
          -v-                           :
                                        :
TIVERSA HOLDNG CORP., TIVERSA INC.,     :
TIVERSA GOVERNMENT INC., and ROBERT     :
BOBACK,                                 :
                                        :
                    Defendants.         :
                                        :
----------------------------------------X

APPEARANCES:

For the relator:
James W. Hawkins
James W. Hawkins, LLC
11339 Musette Circle
Alpharetta, Georgia 30009

For defendants Tiversa Holding Corp., Tiversa Inc., and Tiversa
Government Inc.:
Steven W. Zoffer
Dickie, McCamey & Chilcote
Two PPG Place, Suite 400
Pittsburgh, Pennsylvania 15222

For defendant Robert Boback:
Brandon J. Verdream
Robert J. Ridge
Jonathan D. Klein
Clark Hill PLC
830 Third Avenue, Suite 200
New York, New York 10022

DENISE COTE, District Judge:

    Michael J. Daugherty, relator, brings this qui tam action

under the False Claims Act, 31 U.S.C. § 3729 et seq. (“FCA”)
against Tiversa Holding Corporation, Tiversa Inc., and Tiversa

Government Inc. (collectively “Tiversa”) and against Robert

Boback, a former Tiversa executive.     The defendants have moved

to dismiss the Amended Complaint (“FAC”) for lack of

jurisdiction under Rule 12(b)(1); for failure to state a claim

under Rule 12(b)(6); and for failure to state fraud with

particularity under Rule 9(b).    For the reasons given below, the

motions are granted in part.



                             Background

    In 1996, Daugherty founded a urology health center, LabMD,

Inc. (“LabMD”).   Tiversa uses peer-to-peer file sharing

applications to find leaked files, and offers cybersecurity

services to prevent leaks.     Daugherty claims that the defendants

targeted LabMD and that, when LabMD declined to pay for

Tiversa’s services, the defendants caused an FTC administrative

action against LabMD that resulted in LabMD shutting down.

    The following facts are taken from the FAC and documents

attached to it.   Broadly, the FAC alleges that Tiversa found

digital files with sensitive information on domestic computers

through Internet file-sharing applications, doctored those files

to make them appear to have been found on computers in foreign

countries, falsely claimed to the Government that the files were

found on foreign computers, and thereby obtained (1) a contract


                                  2
from the Transportation Security Administration (“TSA”) for

cybersecurity protection services, and (2) grant payments from

the Department of Homeland Security (“DHS”).

I. The TSA Contract

    The FAC alleges that in 2011, Tiversa found sensitive

information related to aircraft computers on a computer of a TSA

employee in Denver, Colorado.   Boback instructed an employee of

Tiversa to create a report falsely making it “appear that the

sensitive information was spreading through peer-to-peer

networks.”

    In late spring or summer of 2011, Boback met with

representatives of DHS and TSA in Arlington, Virginia.    The FAC

pleads “[o]n information and belief” that “one of the

individuals with whom Boback met was Greg Maier, Chief

Information Technology Security Operations for DHS.”     “Boback

showed Maier and others” the false report and stated falsely

that “sensitive search procedures for aircraft computers had

been found on computers in foreign countries.”    The defendants

then entered into a contract between Tiversa and TSA for “a

monitoring service to detect sensitive information inadvertently

or intentionally disclosed or posted on a network” (the “TSA

Contract”).   The contract was signed on August 3, 2011 and

provided for payment of $324,000 to Tiversa for services over

one year.    The contract was extended for another year in August


                                  3
2012, with an additional payment to Tiversa of $324,000.

II. The DHS Grant

    In September 2006, DHS awarded a grant (the “DHS Grant”) to

Dartmouth College (“Dartmouth”).       Professor M. Eric Johnson,

then a director of a center at Dartmouth’s business school,

engaged Tiversa to partner with him in implementing Dartmouth’s

work on the DHS Grant.

    Johnson published a paper in February 2009 using money from

the DHS Grant (the “Johnson Paper”).       The FAC alleges that the

Johnson Paper falsely states that a LabMD file was found on a

computer where Johnson “had found other dangerous data” (the

“LabMD File”).   On April 29, 2008, Johnson sent an email (the

“April 2008 Email”) to a Tiversa employee that included the

following:

    We are coming well on the medical files -- finished
    going through all the files. We are working on the
    report now. We turned up some interesting stuff --
    not as rich as the banks, but I guess that could be
    expected. Any chance you could share a couple other
    of your recent medical finds that we could use to
    spice up the report? You told me about the one
    database you[] found that could really boost the
    impact of the report. Certainly will coordinate with
    you on the report and release.

“In response to Johnson’s request” in the April 2008 Email,

Tiversa sent Johnson the LabMD File.       Johnson and Dartmouth did

not notify DHS that the Johnson Paper included false statements

about the source of the LabMD File.



                                   4
    Dartmouth received $29,650,000 from the DHS Grant between

2006 and 2014.    Recipients of grant money from DHS are required

to submit “timely, complete and accurate quarterly progress

reports to DHS.”     Dartmouth and Johnson submitted progress

reports without disclosing the false statements regarding the

LabMD File.



                          Procedural History

    The Complaint in this action was filed under seal on June

24, 2014.     The case remained sealed pending the determination of

the United States regarding whether to intervene.       See 31 U.S.C.

§§ 3730(b)(2)-(4).     The United States declined to intervene by

notice dated March 20, 2018.     The docket and the Complaint were

unsealed in April 2018.

    Defendants filed motions to dismiss the Complaint on July

3, 2018.    An Order filed July 5 directed Daugherty to file an

amended complaint or to oppose the motions to dismiss by July

27, and noted that “[i]t is unlikely that [Daugherty] will have

a further opportunity to amend.”       Daugherty responded to the

motions to dismiss by filing the FAC on July 27.       New motions to

dismiss were filed on August 10, and became fully submitted on

September 14.




                                   5
                            Discussion

    To survive a motion to dismiss for failure to state a

claim, a complaint “must plead sufficient factual content to

allow a factfinder to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”     Allen v.

Credit Suisse Sec. (USA) LLC, 895 F.3d 214, 222 (2d Cir. 2018)

(citation omitted).   A court may “consider only those facts

alleged in the complaint, and must draw all reasonable

inferences in favor of the plaintiff.”   Wilson v. Dynatone

Publ’g Co., 892 F.3d 112, 117 (2d Cir. 2018).   “A complaint is

deemed to include any written instrument attached to it as an

exhibit or any statements or documents incorporated in it by

reference.”   Nicosia v. Amazon.com, Inc., 834 F.3d 220, 230 (2d

Cir. 2016) (citation omitted).   A court may also consider

“matters of which judicial notice may be taken.”     Kalyanaram v.

Am. Ass’n of Univ. Professors at N.Y. Inst. of Tech., Inc., 742

F.3d 42, 44 n.1 (2d Cir. 2014) (citation omitted).

    In addition, because the FCA “is an anti-fraud statute,”

Daugherty “must plead fraud with particularity pursuant to

Federal Rule of Civil Procedure 9(b).”   U.S. ex rel. Polansky v.

Pfizer, Inc., 822 F.3d 613, 617-18 (2d Cir. 2016).    “To satisfy

this Rule, a complaint alleging fraud must (1) specify the

statements that the plaintiff contends were fraudulent, (2)

identify the speaker, (3) state where and when the statements


                                 6
were made, and (4) explain why the statements were fraudulent.”

United States ex rel. Ladas v. Exelis, Inc., 824 F.3d 16, 25 (2d

Cir. 2016) (citation omitted).

I. The TSA Contract Claims

    Counts Three and Four of the FAC assert that the defendants

violated the FCA when they obtained the TSA Contract.    The

defendants have moved to dismiss these claims for a variety of

reasons.   For the following reasons, the motions are denied.

    A. The Elements of an FCA Claim

    The FCA imposes liability on “any person who,” inter alia,

“knowingly presents, or causes to be presented, a false or

fraudulent claim for payment or approval; [or] knowingly makes,

uses, or causes to be made or used, a false record or statement

material to a false or fraudulent claim.”    31 U.S.C.

§§ 3729(a)(1)(A)-(B).   To state a claim under the FCA, a relator

must allege that the “defendants (1) made a claim, (2) to the

United States government, (3) that is false or fraudulent, (4)

knowing of its falsity, and (5) seeking payment from the federal

treasury.”   United States ex rel. Kirk v. Schindler Elevator

Corp., 601 F.3d 94, 113 (2d Cir. 2010) (citation omitted), rev’d

on other grounds, 563 U.S. 401 (2011).     The term “claim” is

defined in the statute as, inter alia, “any request . . . for

money . . . that . . . is presented to an officer, employee, or

agent of the United States.”     31 U.S.C. § 3729(b)(2)(A).


                                  7
    There are two theories of fraud cognizable under the FCA:

factual falsity and legal falsity.       See Mikes v. Straus, 274

F.3d 687, 696-97 (2d Cir. 2001), abrogated in part on other

grounds by Universal Health Servs., Inc. v. United States ex

rel. Escobar, 136 S. Ct. 1989 (2016) (“Escobar”).       Factually

falsity involves “an incorrect description of goods or services

provided or a request for reimbursement for goods or services

never provided.”     Mikes, 274 F.3d at 697.    Legal falsity is

where a claim is “predicated upon a false representation of

compliance with a federal statute or regulation or a prescribed

contractual term.”     Id. at 696.

    Daugherty brings two FCA claims arising out of the TSA

Contract, based respectively on § 3729(a)(1)(A) and

§ 3729(a)(1)(B).     The FAC contains adequate allegations of a

factual falsity in the defendants’ procurement of the TSA

Contract.   The FAC alleges that Boback sought to obtain money

from the Government in exchange for Tiversa’s services.       The FAC

further alleges that Boback presented a document to the TSA that

he knew was false, namely a report prepared at Boback’s

direction that misrepresented the IP address associated with a

TSA file found on a peer-to-peer file sharing application.

These allegations plausibly allege a violation of the FCA.

    The FAC also pleads fraud with particularity.        The FAC

specifies that the fraudulent statement was a Tiversa report


                                     8
that falsified the IP address at which a TSA file was found.

The specific false statements in the report were (1) that the

TSA file was “spreading through peer-to-peer networks” and (2)

that the TSA file had been “found on computers in foreign

countries.”   The speaker is identified as Boback.   The statement

was conveyed to TSA employees at a meeting that occurred in

Arlington, Virginia in “late spring or summer of 2011.”      These

allegations are specific enough to pass muster under Rule 9(b).

    The defendants principally argue that, because the identity

of the TSA officials with whom Boback met is not specifically

alleged, the fraud claims fail to plead fraud with

particularity.   Not so.   Daugherty has pleaded that Boback met

with TSA officials during a specified period, has specifically

described the allegedly false statements made by Boback to the

TSA, and has attached the resulting TSA Contract for Tiversa’s

cybersecurity services to the FAC.    These allegations are

sufficient to plead fraud.

    B. The Public Disclosure Bar

    FCA claims may not be brought if the allegations or

transactions underlying the suit were previously disclosed

publicly.   See 31 U.S.C. § 3730(e)(4).   This provision is the

public disclosure bar, and it was amended in 2010.    See Patient

Protection and Affordable Care Act, Pub. L. No. 111-148 § 10104,

124 Stat. 119, 901-902 (2010).    It currently provides in


                                  9
relevant part as follows:

     The court shall dismiss an action or claim under this
     section . . . if substantially the same allegations or
     transactions as alleged in the action or claim were
     publicly disclosed . . . .

31 U.S.C. § 3730(e)(4) (2012).

     Prior to 2010, the public disclosure bar provided that

“[n]o court shall have jurisdiction” over an action under the

FCA where the allegations or transactions had been publicly

disclosed.   31 U.S.C. § 3730(e)(4)(A) (2006).   The pre-2010

public disclosure bar thus restricted a court’s jurisdiction to

hear FCA claims.   See United States ex rel. Chorches v. Am. Med.

Response, Inc., 865 F.3d 71, 80 (2d Cir. 2017) (“Chorches”).

But, the current public disclosure bar is “no longer

jurisdictional in nature.”   Id.    As a result, prior public

disclosure for claims governed by the post-2010 FCA must be

analyzed under Rule 12(b)(6), not Rule 12(b)(1).1




1 This distinction is significant for at least three reasons.
First, a court may resolve factual disputes and consider
extrinsic evidence when resolving a Rule 12(b)(1) motion, but
may not do so when resolving a Rule 12(b)(6) motion unless the
documents are incorporated in the pleading. See Nicosia, 834
F.3d at 230-31 (Rule 12(b)(6)); Carter v. HealthPort Tech., LLC,
822 F.3d 47, 57 (2d Cir. 2016) (Rule 12(b)(1)). Second, a
dismissal pursuant to Rule 12(b)(1) is without prejudice,
whereas a dismissal pursuant to Rule 12(b)(6) is with prejudice.
See Katz v. Donna Karan Co., 872 F.3d 114, 121 (2d Cir. 2017)
(Rule 12(b)(1)); Berrios v. N.Y.C. Housing Auth., 564 F.3d 130,
134 (2d Cir. 2009) (Rule 12(b)(6)). Third, “the party invoking
the jurisdiction of the court has the burden of proof in a
12(b)(1) motion, in contrast to a 12(b)(6) motion, in which the


                                   10
     This case was filed in 2014, and the TSA Contract claims

are premised on conduct that occurred beginning in 2011.

Accordingly, the current public disclosure bar applies to these

claims.

     The public disclosure bar requires a claim to be dismissed

if “substantially the same allegations or transactions . . .

alleged in the action or claim” have been “publicly disclosed”

in “a Federal criminal, civil, or administrative hearing in

which the Government or its agent is a party,” in “a

congressional, Government Accountability Office, or other

Federal report, hearing, audit, or investigation,” or “from the

news media,” with one exception.     31 U.S.C. § 3730(e)(4)(A).

The public disclosure bar does not apply if “the person bringing

the action is an original source of the information.”     Id.

     The parties debate whether a number of federal hearings and

investigations, as well as a book published by Daugherty in

2013,2 constitute public disclosures within the meaning of

§ 3730(e)(4)(A).   Most of these activities occurred after the

filing of the original complaint in this action; some are also

actions between private parties, which cannot generate public



defendant has the burden of proof.”     Lerner v. Fleet Bank, N.A.,
318 F.3d 113, 128 (2d Cir. 2003).

2 Although it is arguable whether Daugherty’s book is susceptible
of judicial notice, Daugherty attached it to his opposition
brief.


                                11
disclosures within the meaning of the current public disclosure

bar.   See id. § 3730(e)(4)(A)(i) (limiting public disclosures to

those revealed in a “hearing in which the Government or its

agent is a party”).   The remaining documents -- litigation

between LabMD and the FTC, and a book published by Daugherty in

2013 -- do not disclose “substantially the same allegations or

transactions” as those underlying the TSA Contract claims.

       The D.C. Circuit has interpreted the phrase “allegations or

transactions” as follows:

       [T]he term “allegation” connotes a conclusory
       statement implying the existence of provable
       supporting facts. The term “transaction” suggests an
       exchange between two parties or things that
       reciprocally affect or influence one another. On the
       basis of plain meaning, and at the risk of belabored
       illustration, if X + Y = Z, Z represents the
       allegation of fraud and X and Y represent its
       essential elements. In order to disclose the
       fraudulent transaction publicly, the combination of X
       and Y must be revealed, from which readers or
       listeners may infer Z, i.e., the conclusion that fraud
       has been committed. The language employed in
       § 3730(e)(4)(A) suggests that Congress sought to
       prohibit qui tam actions only when either the
       allegation of fraud or the critical elements of the
       fraudulent transaction themselves were in the public
       domain.

United States ex rel. Springfield Terminal Ry. Co. v. Quinn, 14

F.3d 645, 653-54 (D.C. Cir. 1994) (“Springfield”) (emphasis in

Springfield) (citation omitted).       Here, the allegation of fraud

by Tiversa on the TSA is not made directly in the FTC litigation

or in Daugherty’s book.     Indeed, the TSA does not appear to be



                                  12
mentioned in these sources.    Nor do these sources disclose the

essential elements of Daughtery’s allegation of fraud.     “Fraud

requires recognition of two elements:     a misrepresented state of

facts and a true state of facts.”     Id. at 655 (emphasis in

original).   The defendants have not shown that the true state of

facts -- that Tiversa falsified a TSA file’s IP address -- was

made public before 2014.    Accordingly, at least one critical

element of the fraudulent transaction was not publicly

disclosed.   As a result, the motions to dismiss are denied as to

Counts Three and Four of the FAC.

II. The DHS Grant Claims

    The defendants move to dismiss Counts One and Two of the

FAC, premised on the DHS Grant, for lack of jurisdiction,

contending that the pre-2010 public disclosure bar applies to

those claims.    The defendants also move to dismiss for failure

to state a claim and for failure to plead fraud with

particularity.   For the reasons that follow, Counts One and Two

are dismissed in part with prejudice and in part without

prejudice.

    A. Public Disclosure Bar

    The parties dispute whether the current or pre-2010 version

of the public disclosure bar applies to the DHS Grant claims.

For the following reasons, the pre-2010 version applies to the

portion of these claims where payment was made by the Government


                                 13
before March 23, 2010, the effective date of the 2010 FCA

amendment.    In addition, the motions to dismiss the pre-March

2010 portions of Counts One and Two for lack of jurisdiction are

granted.

       The DHS Grant claims are premised on a grant that was paid

by DHS from 2006 to 2014.     Beginning in 2009, Dartmouth and

Johnson submitted quarterly progress reports to DHS which

falsely represented the research methodology being used.    The

FAC thus alleges a scheme that did not conclude until well after

the 2010 amendment to the public disclosure bar.     This presents

the problem of which public disclosure bar applies to the claims

in the FAC.    Neither the Second Circuit nor the Supreme Court

has addressed whether the 2010 amendment to the FCA is

retroactive.    Relevant precedent, however, dictates that it is

not.

       In Hughes Aircraft Co. v. United States ex rel. Schumer,

520 U.S. 939 (1997), the Supreme Court addressed the effect of a

1986 amendment to the FCA on a case filed after that amendment

took effect but premised on conduct that occurred prior to the

amendment.    Id. at 946.   The Court held that the 1986 amendment

did not apply, because of the “principle that the legal effect

of conduct should ordinarily be assessed under the law that

existed when the conduct took place.”     Id. (citation omitted).

In so holding, the Court explained that the “presumption against


                                  14
retroactive legislation” controls “unless Congress has clearly

manifested its intent to the contrary.”    Id.    More recently, the

Court noted that the 2010 FCA amendment to the public disclosure

bar “makes no mention of retroactivity.”    Graham Cty. Soil &

Water Conserv. Dist. v. United States ex rel. Wilson, 559 U.S.

280, 283 n.1 (2010) (“Wilson”).    Accordingly, the 2010 amendment

to the public disclosure bar is not retroactive.

    An FCA claim accrues “on the date the claim is made, or, if

the claim is paid, on the date of payment.”      United States ex

rel. Kreindler & Kreindler v. United Tech. Corp., 985 F.2d 1148,

1157 (2d Cir. 1993) (“Kreindler”) (citation omitted).      Further,

“the number of assertable FCA claims is . . . measured . . . by

the number of fraudulent acts committed by the defendant.”       Id.

The public disclosure bar amendment took effect on March 23,

2010, Wilson, 559 U.S. at 283 n.1, and the FAC alleges that

false claims were presented to DHS both before and after that

date.   Thus, the pre-2010 version of the public disclosure bar

applies to fraudulent claims paid by the Government before March

23, 2010, and the current version applies to claims paid after

that date, or presented after that date and never paid.

    Because the pre-2010 public disclosure bar limits

jurisdiction, it must be resolved as to FCA claims accruing

before March 23, 2010.   See Kreindler, 985 F.2d at 1155-56.        The

pre-2010 version of the public disclosure bar provides as


                                  15
follows:

    (A) No court shall have jurisdiction over an action
    under this section based upon the public disclosure of
    allegations or transactions in a criminal, civil, or
    administrative hearing, in a congressional,
    administrative, or Government Accounting Office
    report, hearing, audit, or investigation, or from the
    news media, unless the action is brought by the
    Attorney General or the person bringing the action is
    an original source of the information.

    (B) For purposes of this paragraph, “original source”
    means an individual who has direct and independent
    knowledge of the information on which the allegations
    are based and has voluntarily provided the information
    to the Government before filing an action under this
    section which is based on the information.

31 U.S.C. § 3730(e)(4) (2006).

    The allegations supporting the DHS Grant claims are that

Professor Johnson conspired with Tiversa to falsify the origin

of the LabMD File, falsely reported the origin of that file in

the Johnson Paper, and submitted progress reports to DHS that

did not disclose that the LabMD File was not found in accordance

with the search protocol.    “Fraud requires recognition of two

elements:   a misrepresented state of facts and a true state of

facts.”    Springfield, 14 F.3d at 655 (emphasis in original).     A

motion filed by LabMD in 2014 in an FTC action against it

contains the following allegation:    The LabMD File “was stolen

by Tiversa from a LabMD computer, given to Dartmouth College to




                                 16
spice up its report, and then given to the FTC . . . .”3   This

constitutes a public disclosure in an administrative proceeding

of the “true” state of facts on which the DHS Grant claims are

based -- that Tiversa and Johnson lied when they claimed that

the LabMD File was found in accordance with the DHS Grant search

protocol.   Accordingly, the Court only has jurisdiction over the

pre-March 2010 portions of the DHS Grant claims if Daugherty was

an original source.

     To be an original source, Daugherty must have “(1) had

direct and independent knowledge of the information on which the

allegations are based, (2) voluntarily provided such information

to the government prior to filing suit, and (3) directly or

indirectly been a source to the entity that publicly disclosed

the allegations on which the suit is based.”   United States v.

N.Y. Medical College, 252 F.3d 118, 120 (2d Cir. 2001).    A

relator “does not satisfy the first requirement if a third party

is the source of the core information upon which the qui tam

complaint is based.”   Id. at 121 (citation omitted).

Daugherty’s opposition brief states that “LabMD . . . would not

learn about Tiversa’s fraudulent representations before April 2,

2014, when Richard Wallace, a former Tiversa employee, blew the

whistle on Tiversa.”   This statement indicates that Wallace

3 See Respondent’s Motion to Dismiss at 8 n.8, In re LabMD, Inc.,
FTC Docket No. 9357 (filed May 27, 2014), https://www.ftc.gov/
system/files/documents/cases/140527respmtndismiss.pdf.


                                17
informed LabMD that Tiversa had made false statements to the

Government about the source of the LabMD File.    Accordingly,

Daugherty is not an original source.    The portions of Counts One

and Two that allege false claims prior to March 23, 2010 are

dismissed for lack of jurisdiction.

    B. Materiality

    Because the current public disclosure bar is non-

jurisdictional, the defendants’ arguments for dismissing the

post-March 2010 portions of the DHS Grant claims may be

considered in any order.   For the reasons that follow, Counts

One and Two are dismissed in their entirety with prejudice for

failure to plead materiality.

    Materiality is defined in the FCA as “having a natural

tendency to influence, or be capable of influencing, the payment

or receipt of money or property.”    31 U.S.C. § 3729(b)(4).

Materiality “cannot be found where noncompliance is minor or

insubstantial.”   Escobar, 136 S. Ct. at 2003.

    [P]roof of materiality can include, but is not
    necessarily limited to, evidence that the defendant
    knows that the Government consistently refuses to pay
    claims in the mine run of cases based on noncompliance
    with the particular statutory, regulatory, or
    contractual requirement. Conversely, if the
    Government pays a particular claim in full despite its
    actual knowledge that certain requirements were
    violated, that is very strong evidence that those
    requirements are not material. Or, if the Government
    regularly pays a particular type of claim in full
    despite actual knowledge that certain requirements
    were violated, and has signaled no change in position,


                                18
     that is strong evidence that the requirements are not
     material.

Id. at 2003-04.4

     The FAC pleads only in a conclusory fashion that the

Government refuses to pay grants due to falsified methodology.

The FAC cites general policies of the United States Government

stating that compliance with grant conditions is important to

the Government.    Under Escobar, this is insufficient.

     Further, it is implausible that the false statement -- the

source of the LabMD File -- would have been material to the

grant.    DHS paid over $29 million to Dartmouth over an 8-year

period.   The Johnson Paper, published in 2009, analyzed “1,654

documents” found on peer-to-peer file sharing applications.5      The

DHS Grant and the Johnson Paper were both significantly wider

ranging than the LabMD File.    It is implausible that falsifying

a single IP address would materially affect the Government’s

decision to pay Dartmouth.




4 Although Escobar was an appeal from the grant of a motion to
dismiss, see 136 S. Ct. at 1998, the discussion quoted above
addresses the evidentiary burdens that would apply at later
stages of litigation. The Court made clear, however, that
“plaintiffs must also plead their claims with plausibility and
particularity under Federal Rules of Civil Procedure 8 and 9(b)
by, for instance, pleading facts to support allegations of
materiality.” Id. at 2004 n.6.

5 Because the Johnson Paper is referred to extensively in the FAC
and attached to the FAC, it may properly be considered on a
motion to dismiss for failure to state a claim.


                                 19
III. The FCA Conspiracy Claim

    The FAC also alleges that the defendants conspired to

violate the FCA.    Defendants solely attack this claim on the

ground that Daugherty’s other claims fail.    Because Counts Three

and Four of the FAC survive, the motions to dismiss are denied

as to the FCA conspiracy claim in Count Five.



                             Conclusion

    The August 10 motions to dismiss are granted as to Counts

One and Two, in part without prejudice and in part with

prejudice, as explained above.    The motions to dismiss are

otherwise denied.


Dated:   New York, New York
         October 17, 2018

                                ____________________________
                                        DENISE COTE
                                United States District Judge




                                 20
